t c memo united_states tax_court electric controls and service co inc petitioner v commissioner of internal revenue respondent docket no filed date william s fishburne iii and sidney t philips for petitioner linda j wise for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioner's corporate federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure after settlement the primary issue for decision is the proper accrual in petitioner's taxable_year ending date of amounts billed but not received under a long-term construction_contract findings_of_fact some of the facts have been stipulated and are so found petitioner is an alabama corporation with its principal_place_of_business in birmingham alabama petitioner is engaged in the construction of industrial plants and buildings petitioner's taxable_year ends on february of each year in early clinch river corp clinch river incorporated for the purposes of purchasing renovating and operating a paper mill that it purchased later that year in october of clinch river hired petitioner to substantially renovate the mill the mill had been built in the early 1900's but had been closed in upon bankruptcy of the former owner and operator of the mill under the long-term cost-plus contract that was entered into on date between clinch river and petitioner date contract clinch river was to reimburse petitioner the costs of labor materials and subcontractor fees and to pay petitioner a fee of percent in excess of labor and material_costs and subcontractor fees clinch river had little startup_capital and was required to take out lines of credit to finance the mill renovation under the date written contract total payments due petitioner for renovation of the mill were estimated at dollar_figure and completion of the renovation was estimated for date payments were to be made by clinch river to petitioner periodically as renovation of the mill progressed and final payment was to correspond with the completion of the renovation not until july of however did petitioner complete renovation of the mill and by the time the renovation was complete total payments due petitioner from clinch river under the cost-plus contract had increased to dollar_figure because of the large increase in the costs of renovation over the dollar_figure that petitioner initially had estimated and because of financial difficulties that clinch river experienced during renovation of the mill clinch river did not make timely payments to petitioner and both clinch river and petitioner recognized that clinch river would have difficulty making the full payment due petitioner for petitioner's renovation of the mill by letter dated date petitioner wrote clinch river and offered to make adjustments in the payments due petitioner from clinch river for renovation of the mill between january and july of under the date contract clinch river made payments to petitioner totaling dollar_figure leaving a balance of dollar_figure dollar_figure less dollar_figure equals dollar_figure to be paid upon completion of the mill renovation which balance in july of was accrued as income on petitioner's books_and_records upon completion of the renovation the mill reopened and clinch river began operating the mill days a week clinch river however failed to pay the dollar_figure balance due petitioner under the date cost-plus contract by letter dated date clinch river wrote petitioner and acknowledged the dollar_figure total bill for renovation of the mill but clinch river also requested additional time to pay the dollar_figure balance due specifically clinch river represented that by date it would make an additional payment of dollar_figure to be financed from additional loan proceeds clinch river made no representation as to when it would pay the amount due in excess of dollar_figure by letter dated date clinch river informed petitioner that it would not be able to pay the dollar_figure promised by date clinch river had no capital operating funds or credit from which to make the payment due to clinch river's financial condition petitioner and clinch river renegotiated certain aspects of the cost-plus contract relating to renovation of the mill and specifically relating to payment of the dollar_figure balance due petitioner under a written_agreement dated date date contract clinch river agreed among other things to pay petitioner dollar_figure by date beginning with the mill's first profitable quarter dollar_figure per ton for each salable ton produced for a period of up to months up to a maximum total additional payment under this provision of dollar_figure and in each month of that is profitable for the mill an additional dollar_figure per ton for all tons produced in each month in the event clinch river sells the mill and receives from the sale less than dollar_figure million an additional_amount so that the total amount_paid petitioner for renovation of the mill would equal dollar_figure million alternatively if a sale of the mill realizes for clinch river more than dollar_figure million an additional_amount so that the total amount_paid petitioner for renovation of the mill would equal dollar_figure million because of the above alteration of the date contract on date an adjustment reducing accrued income by dollar_figure was made on petitioner's management reports with respect to its renovation of the mill to reflect that as of date petitioner had the potential to receive a total of only dollar_figure from its work on the mill -- dollar_figure total contract amount as of completion of the renovation less dollar_figure approximate minimum that petitioner was scheduled to receive under the date contract on sale of the mill equals dollar_figure on date clinch river failed to make the dollar_figure payment due petitioner on that date under the date contract on date petitioner and clinch river renegotiated in writing certain aspects of the date contract date contract under the date contract in lieu of the dollar_figure that was due petitioner on date under the date contract clinch river agreed to pay directly to various suppliers and subcontractors dollar_figure that was owed by petitioner to the suppliers and subcontractors for their work on the mill renovation and clinch river agreed to pay petitioner only the dollar_figure balance of the dollar_figure that was scheduled to be paid on date dollar_figure less dollar_figure equals dollar_figure under the date contract the two other provisions of the date contract that made additional payments from clinch river to petitioner contingent upon clinch river's profitability and production remained in effect the provisions of the date contract relating to a possible sale of the paper mill are not mentioned in the date contract from the time of initial startup of the mill in july of through the end of petitioner's taxable_year clinch river's financial statements reflected a total net_operating_loss of dollar_figure and no profit from operation of the mill petitioner received copies of clinch river's monthly financial statements from july of through the end of clinch river’s fiscal_year ending date each of these monthly financial statements reflected total liabilities in excess of total assets and a net_operating_loss for clinch river that increased significantly for almost every month as set forth below month ending date date date date date date date date date date date date total assets liabilities total net_operating_loss to date dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in order to cover expenses associated with production the paper mill apparently had to produce and sell at least tons of paper per day as of date the paper mill was apparently producing only tons of paper per day dropping to tons per day as of date and rising to tons per day as of date in summary with regard to payments due from clinch river as of date the close of petitioner's taxable_year petitioner had not received from clinch river the dollar_figure balance due under the original date contract the dollar_figure due under the first provision of the date contract nor the dollar_figure due under the first provision of the date contract the dollar_figure that clinch river owed suppliers and subcontractors under the date contract was never paid and petitioner never received any payments under the provisions of the date contract that were dependent on the mill's profitability and production by date several priority deeds of trust had been filed in tennessee by other creditors against clinch river and perfected against the mill and other_property of clinch river in the total amount of dollar_figure on date yearend closing adjustments were made on petitioner's books_and_records with respect to petitioner's taxable_year ending date reflecting a reduction in the contract_price for petitioner's renovation of the mill from the original dollar_figure to dollar_figure on petitioner's books_and_records petitioner recorded this adjustment as a debit or reduction of dollar_figure in accrued income and as a credit or decrease of dollar_figure in petitioner's accounts_receivable with respect to clinch river dollar_figure less dollar_figure maximum amount that petitioner would receive under the date contract on sale of the mill equals dollar_figure petitioner also made a yearend closing adjustment on its books_and_records with respect to petitioner's taxable_year ending date to reflect the dollar_figure that petitioner would not receive because clinch river had agreed to pay the dollar_figure directly to suppliers and subcontractors but that petitioner had previously accrued as income as part of the total dollar_figure contract_price under the cost-plus contract with clinch river this adjustment was reflected as a further debit or reduction of dollar_figure in accrued income and as a credit or decrease of dollar_figure in petitioner's accounts_receivable with respect to clinch river lastly as a further yearend closing adjustment on its books_and_records with regard to its contract with clinch river petitioner wrote-down the original dollar_figure contract_price by an additional dollar_figure to reflect what petitioner perceived as the unlikelihood of receiving any further payments under the date and date contracts with clinch river that were dependent on profitability and production of the mill this adjustment was reflected by a dollar_figure debit or increase to a bad_debt expense account and by a dollar_figure credit or decrease to petitioner's accounts_receivable with respect to clinch river on date petitioner filed suit against clinch river in the chancery court for roane county tennessee seeking to recover dollar_figure the balance due under the original date contract between clinch river and petitioner with respect to its renovation of the paper mill on date clinch river filed for chapter bankruptcy in the u s bankruptcy court bankruptcy court for the southern district of ohio as of the date of trial clinch river was operating under a plan_of_reorganization that was confirmed by the bankruptcy court on date as indicated above petitioner never received any additional payments from clinch river petitioner filed an untimely corporate federal_income_tax return for its taxable_year ending date the return the return was originally due on date but petitioner on that date obtained a filing extension until date respondent however did not receive petitioner's corporate federal_income_tax return until date on the application_for automatic_extension of time to file its return petitioner reported a tentative_tax liability of dollar_figure an estimated_tax payment of dollar_figure and an estimated balance due of dollar_figure the dollar_figure payment that was to accompany petitioner's extension request was not received by respondent until date consistent with the above yearend closing adjustments that were made on petitioner's books_and_records with regard to payments due from clinch river on petitioner’s corporate federal_income_tax return petitioner accrued dollar_figure in income and petitioner claimed a dollar_figure bad_debt deduction with dollar_figure initially accrued on petitioner's books and records less dollar_figure for first contract_price adjustment less dollar_figure for amount to be paid_by clinch river directly to suppliers and subcontractors equals dollar_figure respect to payments not received from clinch river for petitioner's renovation of the mill on audit respondent accepted petitioner's reductions of dollar_figure and dollar_figure to the originally accrued total income of dollar_figure relating to petitioner's contract with clinch river respondent however issued a notice_of_deficiency disallowing the claimed dollar_figure bad_debt deduction on the ground that petitioner had not established that the balance of the debt still owed to petitioner from clinch river was wholly or partially worthless in the notice_of_deficiency respondent also determined that petitioner was liable for an addition_to_tax under sec_6651 for failure to timely file a corporate federal_income_tax return because petitioner's dollar_figure estimated_tax payment due with the date extension request was not received by respondent until days after that date this dollar_figure payment was not included by respondent in the computation under sec_6651 of the amount of the delinquency addition_to_tax under sec_6651 petitioner now argues in the alternative that either the dollar_figure claimed bad_debt deduction should be allowed or the yearend accrued income of dollar_figure relating to the contract with clinch river should have been and should now be reduced by an additional dollar_figure because of the contingencies associated with clinch river's obligation to make further payments to petitioner and because of substantial doubt as of date as to collectibility of any further payments from clinch river petitioner also makes other alternative arguments opinion generally under sec_451 and the regulations thereunder an accrual basis taxpayer is required to accrue for each year income where during that year all events have occurred that fix the taxpayer's right to receive the income and where the amount can be determined with reasonable accuracy sec_1_446-1 sec_1_451-1 income_tax regs the time when income accrues is largely a question of fact 8_tc_222 income that satisfies the all-events test of the accrual_method of accounting is generally accruable even though later events may postpone even until a subsequent year actual payment and receipt of the amount fixed and due 64_tc_632 affd 549_f2d_414 6th cir 1_tc_463 a limited exception to the above general_rule regarding the accrual of income may apply when in the same year that a taxpayer's right to income arises collection and receipt of the income become sufficiently doubtful or when it becomes reasonably certain that the income will not be collected 137_f2d_290 4th cir revg on the facts 1_tc_71 37_f2d_34 2d cir harmont plaza inc v commissioner supra pincite 29_tc_989 georgia school-book depository inc v commissioner supra pincite 31_bta_730 affd 81_f2d_309 4th cir johnson v commissioner tcmemo_1982_517 affd without published opinion 729_f2d_1447 3d cir cappuccilli v commissioner tcmemo_1980_347 affd 668_f2d_138 2d cir mere financial difficulty of the debtor however or the fact that a lapse of time is contemplated before payment is possible will not be regarded as establishing the requisite doubtful_collectibility harmont plaza inc v commissioner supra pincite 42_tc_455 72_f2d_265 2d cir accrual of income also may not be required if the right to receive income is contingent upon the happening of a future event see 313_f2d_225 6th cir revg on the facts tcmemo_1961_122 where receipt of income is contingent on realization of profits or net_income by the payor the income may be regarded as contingent and nonaccrual in the current_year may be justified 195_f2d_475 3d cir revg on the facts 16_tc_1020 respondent cites 292_us_182 for the proposition that an absolute rule exists that once an accrual_method taxpayer has earned_income the income must immediately be accrued and subsequent events occurring within the same year affecting collectibility of the income can never justify nonaccrual of the income in that year respondent’s interpretation of spring city foundry co v commissioner supra is not followed by the above-cited case authority and we do not so interpret it herein in the instant case the record establishes that by date the date of the date contract clinch river's obligation to pay petitioner the dollar_figure in issue had become contingent and by date of very doubtful_collectibility the unprofitability of the mill the low level of production of the mill and the serious financial condition and apparent insolvency of clinch river make clear the strong unlikelihood that petitioner would receive a payment under the two contingent provisions of the date and the date contracts with clinch river no realistic prospect of a sale of the mill was evident and in light of the failure to mention in the date contract the sale provisions of the date contract those provisions appear not to have been included in the date contract the doubtful_collectibility of the dollar_figure in dispute is established by the contingent nature of petitioner's right to receive any further payments and by clinch river's serious financial condition and history of delinquent payments under the various contracts these factors taken together constitute and are to be regarded as more than mere obstacles postponing payment and receipt of the dollar_figure in dispute the combination of the contingent nature of the payments that were due and the severe financial condition of clinch river created serious and reasonable doubt as to whether petitioner would ever collect any portion of the dollar_figure in dispute and justify in this case nonaccrual of this dollar_figure in petitioner's taxable_year the fact that petitioner in subsequent years sued clinch river for recovery_of the full balance due under the original date contract does not alter our conclusion herein such legal action in this case must be regarded as merely protective and perfunctory it did not alter or eliminate the price reductions that had occurred and that respondent recognizes herein and it did not alter or eliminate the unlikelihood that petitioner would receive any additional payment from clinch river because we hold for petitioner as to nonaccrual of the dollar_figure in dispute we need not address petitioner's alternative argument regarding the claimed dollar_figure bad_debt deduction and other alternative arguments with respect to the addition_to_tax under sec_6651 for petitioner's failure to timely file its corporate federal_income_tax return and the computation of that addition_to_tax we hold for respondent petitioner has offered no evidence to establish reasonable_cause for its failure to timely file its corporate federal_income_tax return nor any evidence to establish that the dollar_figure estimated_tax payment was made on date the due_date of the estimated_tax payment for purposes of computing the amount of the addition_to_tax under sec_6651 we sustain respondent on these issues decision will be entered under rule
